DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Receipt of the amendment/remarks is acknowledged.  Claims 1-5, 9-15, and 17-23 are pending in the application. Claims 6, 8 and 16 have been objected to. Claims 1-5, 7, 9-15, and 17-20 have been rejected. Claims 1, 11 and 19 have been amended.  Claims 7, 8, and 16 have been canceled. New claims 21 -23 have been added. Thus claims 1-5, 9-15 and 17-23 are presented to be examined upon their merits. 

Response to Arguments
Objected Claims 
Claims 6, 8 and 16 were objected to in the previous office action. However, the implied indication of allowable subject matter is withdrawn based upon addition rejections based upon comments provided below. 
Terminal Disclaimer
The Examiner acknowledges the terminal disclaimer submitted 02/11/2021 to obviate a Double Patenting U.S. Pat No. 10,783,516.

Regarding 35 U.S.C. 102 Rejection

Claim 1 has been amended to include the language, “wherein the virtual token is valid for multiple usages”. De Ganon discloses that the merchant specific token may be used one or more times with a single merchant. See [¶0077], [¶0092]
Claim 11 recites, “estimating, by the processor, tax and shipping fees to purchase at least one item; wherein a predetermined amount of credit is sufficient to purchase the at least one item, the estimated tax and shipping fees,..” This is being disclosed in the 103(a) rejection below by CURRY et al (US 2017/0278099) [¶0002], [¶0023]-[¶0024].


Examiner’s Comments
Intended Use
MPEP 2103 I C

Claim 1 recites, “…wherein…memory causes the processor to:…wherein the virtual token is valid for multiple usages…”
Claim 2 recites, “ searching…to look for…”
Claim 6 recites,”…to purchase the  at least one item…”
Claim 12 recites, “…the DOM to look for…”
Claim 22 recites, “…wherein…valid for multiple usages..”

“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C]

Not Positively Recited
Claim 1 recites, “determine payments associated with the webpage…wherein the virtual token is associated with a predetermined amount of credit in the user account that is sufficient to purchase at least one item; and wherein the virtual token is valid for a predetermined time period after the webpage is determined to accept payments.
	Claims 6 and 11 recites, “…wherein the predetermined amount of credit is sufficient to purchase the at least one item, the estimated tax and shipping fees, and a predetermined buffer amount.”
	Claim  10  and 19 recites, “…the virtual token is saved in a recent history of a user device.”

“Employing, if we may, a syllogistic analysis to answer appellant’s arguments, we start with the proposition that claims cannot be obtained to the which is not new. This was the basis of holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.”(In re Wilder, 166 USPQ 545 (CCPA 1970)






Functional Language
MPEP 2114
Claim 1 recites, “A system, comprising: a memory; and at least one processor; wherein the at least one processor is configured to execute code stored in the memory that causes the processor to: identify a first element in a document object model (DOM) in a webpage; determine, based on the first element, that the webpage is configured to accept payments that are associated with the webpage;…”
	Claim 2 recites,  “The system according to claim 1, wherein the at least one processor is configured to identify the first element in the DOM…” 
	Claim 4 recites, “…wherein the at least one processor is further configured to: identify a second element in a uniform resource locator (URL) of the webpage; and determine, based on the first element and the second element, that the webpage is configured to accept payments.”
Claim 6 recites, “wherein the at least one processor is further configured to estimate tax and shipping fees…”
Claims 9 and 10 recite,  “wherein the at least one processor is configured to inject the information…”
Claim 11 recites, “…the webpage is configured to accept payments…”
	Claim 14 recites, “…the webpage is configured to accept payments…”
	Claim 23 recites, “…the webpage is configured to accept payments.”
“The recitation of the functional limitation of the claimed invention does not server to differentiate the claims from the prior art. If a prior structure is the same as the claimed structure as described in the Applicant’ specification, then the functional language will not differentiate the claims over the prior art.”[MPEP 2114]

Non-Functional Descriptive Material
MPEP 211.05 I-III

Claim 2 recites, “wherein the at least one processor is configured to identify the first element in the DOM by searching through input fields in the DOM to look for certain tags, attributes, names, styles, naming patterns, placeholders, text, numbers, or any combination thereof.
	Claim 5 recites, “… wherein the virtual token comprises a virtual credit card corresponding to the user account, wherein the virtual credit card comprises a credit card number, an expiration date, and a card verification value.”
Claim 12 recites, “wherein identifying the first element in the DOM comprises searching through input fields in the DOM to look for certain tags, attributes, names, styles, naming patterns, placeholders, text, numbers, or any combination thereof.”
Claim 15 recites, “wherein the virtual token comprises a virtual credit card corresponding to the user account, wherein the virtual credit card comprises a credit card number, an expiration date, and a card verification value.”

 “where a claim limitation is directed to conveying a message or meaning to a human reader independent of intended computer system, and/or the non-transitory computer readable medium merely serves as a support for information or data, no functional relationship exists.  Therefore, as above limitations are directed to further describing stored data (e.g., conveying meaning to a human reader) and do not create a functional relationship between the data and the memory on which it is stored, the limitations will not differentiate the claims from the prior art.” See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ 2d 1031 (Fed. Cir. 1994).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 9-15 and 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Lack of Algorithm
MPEP 2161.01 I

Claim 1 recites, “ causes processor to: …identify a first element in a document model (DOM)…” 
According to the specification, “[¶3]   A system is disclosed that includes a processing system and a memory system. The processing system includes one or more processors. The memory system includes one or more computer-readable media that contain instructions that, when executed by the processing system, cause the processing system to perform operations. The operations include detecting a loading of a webpage including a document object model (DOM). The operations also include analyzing the DOM to identify a first element in the DOM. The operations also include determining, based on the first element, that the webpage is configured to accept payments. The operations also include receiving, from a provider server, a virtual token which corresponds to a user account. The operations also include injecting information from the virtual token into one or more account number fields on the webpage. [¶4]     A non-transitory computer-readable medium is also disclosed. The medium stores  instructions that, when executed by at least one processor of a computing system, cause the  computing system to perform operations. The operations include detecting a loading of a webpage includes a document object model (DOM). The operations also include searching the DOM to identify a first element indicating that the webpage accepts payment information. The operations also include requesting, from a provider server, a virtual token which corresponds to a user account in response to identifying the first element. The operations also include receiving the virtual token from the provider server in response to the requesting. The operations also include automatically placing the virtual token into one or more fields for the payment information in the webpage. [16]    FIG. 1 is a diagram illustrating an example of a system 100 for automatically identifying a checkout webpage and injecting a virtual token, consistent with certain disclosed embodiments.””[19]… In one embodiment, the term "checkout" in the URL 200 may be examples of one such element, and the plug-in or extension 124 may determine that the URL 200 is linked to a checkout webpage in response to identifying this element.”
	The above recited details simply restate the functions recited in the claim and/or does not allow one of ordinary skill in the art to understand the intended function(s) to be performed. Thus the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in a sufficient detail (simply restating the function restated in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedures taken to perform the functions must be described with 


“In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP 2161.01 I




Claim language not found in Specification
MPEP 2163-In re Katz


Claims 1 and 11 recites, “…wherein the virtual token is bound to one particular merchant;”



In re Katz Interactive Call Processing Patent Litigation, 693 F.3d 1303, 1319-1320, 97 USPQ2d 1737, 1750 (Fed. Cir 2011)(stating that “[t]the construction of the clams [is] important to the written description analysis” and patent holder’s failure “to point to genuine factual dispute over whether the specification disclosed ‘the claimed subject matter’ made summary judgement proper on that issue.”)




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-15 and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Unclear Scope
Claim 1 recites, “A system, comprising: a memory; and at least one processor; wherein the at least one processor is configured to execute code stored in the memory that causes the processor to: identify a first element in a document object model (DOM) in a webpage; determine, based on the first element, that the webpage is configured to accept payments that are associated with the webpage; inject information from a virtual token corresponding to a user account into at least one account number field on the webpage; wherein the virtual token is valid for multiple usages; wherein the virtual token is bound to one particular merchant; wherein the virtual token is associated with a predetermined amount of credit in the user account that is sufficient to purchase at least one item; and wherein the virtual token is valid for a predetermined time period after the webpage is determined to accept payments.

It is unclear whether the system is claiming, a memory and at least one processor, or a combination with   a webpage which accepts payments and/or a virtual token.
Claim 23, further comprising receiving…from a provider server, a plurality of rules…”
Claim 21, further comprising receiving…authentication of the user of a user device…”

"Examiners should bear in mind that "an essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous, Only in this way can uncertainties of claim scope be removed as much as possible, during the administrative process." In re Zletz 13 USPQ2d 1989; MPEP 2173.02 lll(B).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 Claim(s) 1-5, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de
Ganon et al (US 2017/0180343).
As per claims 1:

A memory (FIG. 2)(210); and At least one processor (FIG. 2)(208)
wherein the at least one processor is configured to execute code stored in memory that causes the processor to:
[1]    identify a first element in a document object model (DOM) in a webpage (FIGs. 6A-E) [¶0099];
[2]    determine, based on the first element, that the webpage is configured to accept payments that are associated with the webpage [¶0100];
[3]    inject information from a virtual token corresponding to a user account into at least one account number field on the webpage (FIG. 6E)(614)[¶0107];
[3A]	wherein the virtual token is valid for multiple usages [¶0077], [¶0092]
[4]    wherein the virtual token is bound to one particular merchant [¶0108-¶0109]
[5]    wherein the virtual token is associated with a predetermined amount of credit in the user account that is sufficient to purchase at least one item [¶0071], [¶0077]; and
[6]    wherein the virtual token is valid for a predetermined time period after the webpage is determined to accept payments. [¶0077]

As per claims 2 :
The system according to claim 1, wherein the at least one processor is configured to identify the first element in the DOM by searching through input fields in the DOM to look for certain tags, attributes, names, styles, naming patterns, placeholders, text, numbers, or any combination thereof. [¶0084]

As per claim 3 :
The system according to claim 1, wherein the first element comprises a placeholder in the DOM corresponding to a 16-digit number [¶0114]

As per claims 4:
The system according to claim 1, wherein the at least one processor is further configured to:
identify a second element in a uniform resource locator (URL) of the webpage; and determine, based on the first element and the second element, that the webpage is configured to accept payments.[Abstract], [¶0003], [¶0007[-[¶0010]


As per claims 5:
The system according to claim 1, wherein the virtual token comprises a virtual credit card corresponding to the user account, wherein the virtual credit card comprises a credit card number, an expiration date, and a card verification value. [¶0027]


As per claims 9:
The system according to claim 1, wherein the at least one processor is configured to inject the information from the virtual token into the at least one account number field simultaneously with loading the webpage. [¶0009]

As per claims 10 :
The system according to claim 1, wherein the at least one processor is configured to inject the information from the virtual token into the at least one account number field simultaneously with loading the webpage when the virtual token is saved in a recent history of a user device. [¶0099]











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  6 and 11-15 and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over de
Ganon et al (US 2017/0180343) in view of  Curry et al (US 2017/0278099).
Re claims 6 and 11: de Gannon discloses  a method, comprising: 
identifying, by a processor, a first element in a document object model (DOM) in a webpage (FIGs. 6A-E) [¶0099]
determining, by the processor, based on the first element, that the webpage is configured to accept payments that are associated with the webpage; 
injecting, by the processor, information from a virtual token corresponding to a user account into at least one account number field on the webpage simultaneously while loading the webpage; (FIG. 6E)(614)[¶0107]
 wherein the virtual token is bound to one particular merchant; [¶0108-¶0109]
wherein the virtual token is associated with [[a]] the predetermined amount of credit in the user account that is sufficient to purchase the at least one item; [¶0071],[¶0077]
and wherein the virtual token is valid for a predetermined time period after the webpage is determined to accept payments.[¶0077]
de Ganon fails to disclose as in claims 6 and 11, estimating, by the processor, tax and shipping fees to purchase at least one item; wherein a predetermined amount of credit is sufficient to purchase the at least one item, the estimated tax and shipping fees.  This is disclosed by Curry [¶0002], [¶0023]-[¶0024]. 
It would have been obvious for obvious before the effective filing date of the invention for de Ganon to have employed the estimation of  tax and shipping fees as suggested in Curry as part of purchase of items or billing information [see de Ganon FIGs. 6a-e, [¶0098-¶0100]. The motivation would be to allow the user to be informed of the added (shipping) fees and taxes that are conventionally associated and attached to the purchase of goods and services.
Re claims 12: wherein the at least one processor is configured to identify the first element in the DOM by searching through input fields in the DOM to look for certain tags, attributes, names, styles, naming patterns, placeholders, text, numbers, or any combination thereof. [¶0084]
Re claim 13: wherein the first element comprises a placeholder in the DOM corresponding to a 16-digit number [¶0114]
Re claim 14: wherein the at least one processor is further configured to:
identify a second element in a uniform resource locator (URL) of the webpage; and determine, based on the first element and the second element, that the webpage is configured to accept payments.[Abstract], [¶0003], [¶0007]-[¶0010]
Re claim 15: wherein the virtual token comprises a virtual credit card corresponding to the user account, wherein the virtual credit card comprises a credit card number, an expiration date, and a card verification value. [¶0027]
Re claim 17: wherein the virtual token is valid for a single time use [¶0077], [¶0092]
Re claim 18: wherein the at least one processor is configured to inject the information from the virtual token into the at least one account number field simultaneously with loading the webpage. [¶0009]
Re claim 19: wherein the at least one processor is configured to inject the information from the virtual token into the at least one account number field simultaneously with loading the webpage when the virtual token is saved in a recent history of a user device. [¶0099]
Re claim 20: The method according to claim 11, wherein injecting the information from the virtual token into the at least one account number field comprises injecting the information from the virtual token into the at least one account number field after loading the webpage [¶0027]
Re claim 21: futher comprising receiving from a provider server authentication of the user of a user device that loaded the webpage [¶0008], [¶0039]
Re claim 22: wherein the virtual token is valid for multiple usages [¶0077], [¶0092]
Re claim 23:further comprising receiving...from a server plurality of rules (FIG. 2)(202)(212)(110)[¶0023][¶0037]





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/               Primary Examiner, Art Unit 3692